DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final Office action is in response to communications filed May 6, 2022.

Status of Claims
1.	Claims 5, 11, 12 and 15 are pending and currently under consideration for patentability.

Response to Arguments
2.	Applicant’s arguments, see pages 1-5, filed May 6, 2022, with respect to the rejection(s) of claim(s) 5, 11, 12 and 15 under 35 U.S.C. 103 as being unpatentable over Hershberger et al. (US 7,497,340) in view of Kaye et al. (US 8,088,079) have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Smit et al. (US PGPUB 2004/0016691) in view of Hershberger et al. (US 7,497,340) in view of Kaye et al. (US 8,088,079). Smit et al. (US PGPUB 2004/0016691) is being utilized in the present rejection as a primary reference for disclosing a majority of the claim limitations. Hershberger et al. (US 7,497,340) and Kaye et al. (US 8,088,079) remain in the present rejection, but are now utilized as a secondary references for providing teachings that render the instant claims obvious to one having ordinary skill in the art.
With regard to applicant’s argument that Kaye’s device is so different than Hershberger’s device, that no person having ordinary skill would even look to combine the features from Kaye with feature of Hershberger, examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hershberger and Kaye are both in the field of medical waste traps, and are reasonably pertinent to the particular problem of filtering and viewing medical waste during body fluid collection. Additionally, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Nonetheless, these arguments are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claim 5, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smit et al. (US PGPUB 2004/0016691) in view of Hershberger et al. (US 7,497,340) in view of Kaye et al. (US 8,088,079).

4.	With regard to claims 5, 11, 12 and 15, Smit discloses a medical waste trap (manifold assembly, 12; abstract; Figs. 2 and 5) comprising: an upper housing (manifold cap, 16 including top, 64) having an inlet (intake port, 58); a separating disk (support structure, 22 having support surface, 30); and a lower housing (manifold housing, 14 including wall, 24) having an outlet (outlet port, 34), wherein the disk (22) is seated in the lower housing (14; Fig. 5; “the support structure 22 and the bottom 20 may each be molded as a separate piece which is mated with the housing 14”; [0023]), separating the outlet (34) of the lower housing (14) from the inlet (58) of the upper housing (16; abstract; [0020-0025]), and the disk (22) is fully capable of being removed from the lower housing (14), when the upper housing (46) is removed from the lower housing (14; [0023]; [0025]; Figs. 2, 5), and the disk (22) has a perforated region (open spaces, 46) provided by a plurality of through holes ([0007]; [0022]; [0025]), such that fluids pass through the disk (22) while solid particles larger than the through holes (46) are trapped within the medical waste trap (12) by the disk (22; [0025]); wherein the plurality of through holes (46) allow air, bodily fluids and smaller solid particles to pass freely through the disk (22) while solid particles larger than the through holes (46) are trapped in the medical waste trap (12; [0024-0025]); and the inlet (58) being arranged at a periphery of the upper housing (16) such that the top (64) of the upper housing (16) is  the only structure disposed directly above, the perforated region (46) of the disk (22; Figs. 2, 5), wherein the inlet (58) is arranged transversely to a direction of fluid flow through the plurality of through holes (46) of the disk (22; Figs. 2, 5); wherein the disk (22) is held in place within the lower housing (14, 24; Fig. 5); and wherein the upper housing (16, 64) is detachably coupled (via lip 76 and shoulder, 32) to the lower housing (14, 24; [0026]) such that the separating disk (22) is removable from the lower housing (14, 24) when the upper housing (16, 64) is detached from the lower housing (14; [0023]) and the separating disk (22) removes any solid particles trapped in the medical waste trap (12) from the medical waste trap (12) with the separating disk (22) as the separating disk (22) is removed from the lower housing (14, 24; [0008]; [0024-0025]).
While the medical waste trap (12) of Smit appears fully capable of being a polyp trap ([0007-0008]; [0020-0026]), Smit fails to explicitly disclose that the medical waste trap is a polyp trap used for trapping polyps; and that the plurality of through holes trap polyps.
	However, Kaye discloses a polyp trap (10; abstract; Figs. 1, 2, 6, 7; col. 2, lines 44-67), which includes a housing (collection container, 12) having an inlet (24), an outlet (26), and a viewing window (magnifying portion, 90; best seen in Figs. 6-7); and a removable tray (14) having a plurality of through holes for allowing air and bodily fluids through, but trapping polyps (col. 3, line 32 - col. 4, line 24).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medical waste trap disclosed by Smit to be used in the trapping of polyps, similar to that disclosed by Kaye, in order to utilize the medical waste trap in a procedure requiring the removal and recovery of polyps from the gastrointestinal tract, so that the abnormality is removed from the patient and beneficial analysis of the polyp for diagnostic reasons can be carried out, as suggested by Kaye in column 1, lines 21-31 and column 2, lines 34-43.
Additionally, Smit is silent in regard to the upper housing having a view window; wherein the view window of the upper housing extends above the perforated region of the disk and is disposed directly above the perforated region of the disk for viewing any solid particles trapped in the polyp trap by the disk as viewed from directly above any solid particles trapped anywhere on the perforated region of the disk, and that the inlet does not obscure the view window’s view of any portion of the perforated region of the disk; as well as the disk having a handle extending upwardly from an upper face of the disk such that the disk is fully capable of being removed from the lower housing by the handle, when the upper housing is removed from the lower housing; wherein the upper housing engages a top end of the handle when the upper housing is coupled to the lower housing such that the disk is held in place within the lower housing, and the lower housing includes mating posts and the disk includes guide holes, and the mating posts engage guide holes in the disk when the disk is seated in the lower housing.
However, Hershberger discloses a medical waste trap (manifold and filter assembly, 10; abstract; Figs. 13-17; col. 6, lines) comprises: an upper housing (manifold cap, 46) having a view window (entire manifold cap 46 considered to be a viewing window; “manifold cap 46 [is] made from a semi-transparent material … [allowing] a user to see into the chamber 18 and determine whether the assembly 10 requires disposal;” col. 5, lines 17-21) and an inlet (inlets, 48); a separating disk (bottom, 41 of filter basket, 20); and a lower housing (base, 12) having an outlet (outlet tube, 14), wherein the disk (41) is seated in the lower housing (12), separating the outlet (14) of the lower housing (12) from the inlet (48) of the upper housing (46), and the disk (41) has a handle (peripheral wall, 30 and resilient members, 80) extending upwardly from an upper face of the disk (41) such that the disk (41) is fully capable of being removed from the lower housing by the handle (30, 80), when the upper housing (46) is removed from the lower housing (12; col. 6, lines 46-65); wherein the plurality of through holes (42) allow air, bodily fluids and smaller solid particles to pass freely through the disk (41) while solid particles larger than the through holes (42) are trapped in the medical waste trap (10; col. 3, line 55 - col. 4, line 7; col. 5, lines 50-55); and the inlet (48) and the view window of the upper housing (46) are arranged such that the view window (entirety of 46) extends above the perforated region (42) of the disk (41) and is disposed directly above the perforated region (42) of the disk (41) for viewing of solid particles trapped in the medical waste trap (10) by the disk (41) as viewed from directly above solid particles trapped on the perforated region (42) of the disk (41) in the medical waste trap (10), and the inlet (48) does not obscure the view window's view of a majority of the perforated region (42) of the disk (41; Fig. 14; col. 5, lines 17-21), wherein a majority of the view of the disk (41) through the view window of the upper housing (46) is unimpeded by the inlet (48; col. 4, lines 24-47); wherein the upper housing (46) engages a top end of the handle (30, 80) when the upper housing (46) is coupled to the lower housing (12) such that the disk (41) is held in place within the lower housing (12; see Fig. 15), and the lower housing (12) includes mating posts (locking tab, 22) and the disk (41) includes guide holes (locking member, 24), and the mating posts (22) engage guide holes (24) in the disk (41) when the disk (41) is seated in the lower housing (12; best seen in Figs. 5-7, 13, 14; col. 3, lines 26-40; col. 5, lines 6-11).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the top of the upper housing disclosed by Smit in view of Kaye to include a viewing window, similar to that disclosed by Hershberger, in order to allow for a user to see into the medical waste trap and determine whether the trap requires disposal, as suggested by Hershberger in column 5, lines 17-21. Kaye also provides one having ordinary skill in the art with motivation to provide the medical waste trap of Smit with an upper viewing window, in order to improve visual recognition of the captured material and study the captured polyp, as suggested by Kaye in column 4, lines 29-32. Due to the orientation of the inlet and upper housing of Smit, the resulting modification would result in an unimpeded and unobstructed view of any of the internal contents of the trap, when viewing from directly above.
Further, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the disk disclosed by Smit in view of Kaye to include a handle and disc connection, similar to that disclosed by Hershberger, in order to provide the disk with a snap-lock connection to the interior of the trap and a semi-rigid configuration to support the disk within the trap, as suggested by Hershberger in column 3, lines 26-48; as well as provide the disk with a more easily graspable feature for insertion and/or removal from the trap.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781